Filed 10/12/04 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2004 ND 183









Interest of R.R.



North Dakota State Hospital, 		Petitioner and Appellee



v.



R.R., 		Respondent and Appellant







No. 20040265







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Jay A. Schmitz, Assistant State’s Attorney, 511 Second Avenue SE, Jamestown, N.D. 58401, for petitioner and appellee.



Jodie K. Scherr, P.O. Box 356, Valley City, N.D. 58072-0356, for respondent and appellant.

Interest of R.R.

No. 20040265



Per Curiam.

[¶1]	R.R. appeals a district court order authorizing his continued treatment at the North Dakota State Hospital at Jamestown until November 19, 2004, or until further court order.  R.R. argues he is improperly being held in the secure forensic unit of the State Hospital, and the district court erred in not ruling he should be treated in a less secure unit.  A district court must assess, before making its decision in an involuntary treatment hearing, the availability and appropriateness of treatment programs for the respondent “other than hospitalization.”  N.D.C.C. § 25-03.1-21(1).  The statute requires a district court only to determine whether treatment other than hospitalization is appropriate, not which unit in the hospital is appropriate.  We, therefore, affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring



I concur in the result.

Carol Ronning Kapsner